Citation Nr: 0839835	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for ulcer disease, 
claimed as secondary to gastritis.

2.  Entitlement to a disability rating in excess of 20 
percent for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 until 
August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  An August 2004 rating decision 
increased the rating for gastritis to 20 percent, and the 
appeal was continued.  The veteran presented testimony in 
support of his appeal in Albuquerque, New Mexico, before the 
undersigned Veterans Law Judge in April 2005.

In February 2006, the Board denied the veteran's appeal.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2008, 
in a memorandum decision, the Court set aside the February 
2006 Board decision and remanded the case to the Board for 
readjudication consistent with the decision.  The case is now 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In its decision, the Court determined that it was unknown 
whether the veteran's Social Security Administration records 
would pertain to either claim and that, therefore, both 
claims should be remanded for further development to include 
obtaining all relevant Social Security Administration 
records.  See 38 U.S.C.A. §5103A(b)(1) (West 2002); 
 38 C.F.R. § 3.159(c)(2) (2008).  The Court also determined 
that following such development, the Board must provide an 
adequate statement as to whether referral for extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  Additionally, the veteran should be advised of 
certain provisions based on the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 120 (2008), and, updated 
treatment records should be obtained as well.  Accordingly, 
the case is REMANDED for the following action:

1.  In regard to the claim for an 
increased rating, the RO should issue a 
new Veterans Claims Assistance Act 
notification letter to the veteran that 
conforms with Vazquez-Flores v. Peake, 
22 Vet. App. 120 (2008). 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for gastritis or 
ulcer disorder since July 2003.  After 
securing the necessary release, the RO 
should attempt to obtain these records.

3.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security benefits as 
well as any medical records concerning 
that claim.  All attempts to obtain any 
such records should be documented in the 
file, including any finding that such 
records do not exist or that further 
attempts would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If it is determined that 
the veteran's entitlement to such 
benefits is based upon his age, then this 
should be additionally documented. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case, 
which, if appropriate, should discuss the 
application of 38 C.F.R. § 3.321(b)(1) to 
this case. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




